internal_revenue_service number release date index number -------------------------------------------- ---------------------- ---------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------------ ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b03 plr-120670-16 date november legend ---------------------------- x ------------------------------------------- state ------------------------ date1 ------------------------- date2 ----------------------------------- dear ---------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting an extension of time under sec_301_9100-3 to file an election under sec_1362 of the internal_revenue_code code the information submitted states that x is a corporation that was formed under the laws of state on date1 and elected to be treated as an s_corporation within the meaning of sec_1361 of the code effective date1 x’s s_corporation_election terminated on date2 when x ceased to qualify as a small_business_corporation pursuant to sec_1362 this termination resulted in the division of x’s termination year into an s_short_year and a c_short_year pursuant to sec_1362 at the time of the termination x intended to file an election pursuant to sec_1362 with its tax_return for its c_short_year however the sec_1362 election statement inadvertently was not included with x’s return for the c_short_year plr-120670-16 x represents that it relief upon its tax advisor a certified public accounting firm to prepare and file all necessary forms to make the election x further represents that it prepared an filed its tax returns for the termination year on the basis of and consistent with the sec_1362 election having been made sec_1362 provides that in the case of an s_termination_year the portion of the year ending before the first day for which the termination is effective shall be treated as a short taxable_year for which the corporation is an s_corporation and the portion of the year beginning on the first day shall be treated as a short taxable_year for which the corporation is a c_corporation sec_1362 provides that except as provided in sec_1362 and sec_1362 and d the determination of which items are to be taken into account for each of the short taxable years referred to in sec_1362 shall be made a first by determining for the s_termination_year i the amount of each of the items of income loss deduction or credit described in sec_1366 and ii the aggregate amount of the nonseparately_computed_income_or_loss and b then by assigning an equal portionof each amount determined under sec_1362 to each day of the s_termination_year sec_1362 provides that a corporation may elect to have sec_1362 not apply sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in the corporation at any time during the s_short_year and all persons who were shareholders in the corporation on the first day of the c_short_year consent to such election sec_1362 provides that for purposes of sec_1362 the term s_termination_year means any taxable_year of a corporation determined without regard to sec_1362 in which a termination of an election made under sec_1362 takes effect other than the on the first day thereof sec_1_1362-6 of the income_tax regulations provides that to elect not to apply the pro_rata allocation rules to an s_termination_year a corporation files a statement that it elects under sec_1362 not to apply the rules provided in sec_1362 in addition to meeting the requirements of sec_1_1362-6 the statements must set forth the cause of the termination and the date thereof the statement must be filed with the corporation’s return for the c_short_year this election may be made only with the consent of all persons who are shareholders of the corporation at any time during the s_short_year and all persons who are shareholders of the corporation on the first day of the c_short_year in the manner required under sec_1_1362-6 sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than plr-120670-16 months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based solely upon the information submitted and the representations made we conclude that the requirements of sec_301 have been satisfied accordingly x is granted an extension of time of days from the date of this letter to make a sec_1362 election the election should be made in a written_statement filed with the applicable service_center for association with x’s tax_return for its c_short_year a copy of this letter should be attached to the statement filed the election must satisfy the requirements of sec_1_1362-6 and sec_1_1362-6 except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of the transactions described above under any other provision of the code specifically we express no opinion as to whether x otherwise qualifies or qualified as an s_corporation for federal tax purposes we also express no opinion as to whether x’s computation or allocation of its items of income loss deduction or credits for its s_short_year and c_short_year is correct or whether the income_tax reporting of x’s shareholders or any entities related to x for those years is correct in addition any items of income or expense that were not determined by the time for the closing of x’s permanent records for the tax_year including date2 must be reported in a subsequent period items will be attributed to the short s year and short c year according to the time they were incurred or realized as reflected in such records the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination plr-120670-16 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copies of this letter copy for sec_6110 purposes
